Title: II. Proposed Report on Powers of the Committee of the States, [30 January 1784]
From: Jefferson, Thomas
To: 


          
            [30 January 1784]
          
          The Committee to whom was referred a report on the powers with which [a committee] of the states should be vested during the recess of Congress and a Motion on the same subject have agreed to the following resolutions.
          Resolved that the Committee of the states which shall be appointed pursuant to the 9th. article of Confederation to sit in the recess of Congress for conducting the business of the United states shall be invested with the powers of directing the determination of controversies concerning the private right of soil in the cases and according to the mode pointed out by the 9th. article of the Confederation:
          regulating the trade and managing all affairs with the Indians not members of any of the states.
          regulating the post offices from one state to another throughout all the United states:
          appointing officers of the land forces in the service of the United states, except only the commander in chief and regimental officers:
          appointing the officers of the naval forces
          commissioning all officers whatever in the service of the United states:
          making rules for the government and regulation of the said land and naval forces, not inconsistent with the articles of war established by Congress:
          directing the operations of the said land and naval forces:
          building, buying and equipping vessels previously agreed by Congress to be built, bought and equipped:
          making requisitions from the states for their quotas of men and money proportioned on them by Congress:
          superintending all offices appurtaining to the United states
          directing and controuling the application of money in the detail  according to the general appropriation previously made by Congress:
          supplying all vacancies by new appointments to continue in force only untill Congress shall make the final appointments:
          executing in general the resolutions, orders, and Ordinances of Congress:
          [convoking] Congress at an earlier day than that to which they shall stand ad[jour]ned, if the public exigencies shall in their opinion require it:
          [Provided] that in none of these instances they repeal or contravene any Ordinance passed by Congress
          Resolved that nine members shall be requisite to proceed to business: and that no question, except for adjourning from day to day, shall be determined without the concurrence of seven votes:
          that the President of Congress if a member of the said Committee and if not a member, or if absent at any time, then a Chairman to be chosen by themselves shall preside; the President or chairman retaining a right to vote:
          that the Secretary and other officers of Congress shall attend on the said Committee
          that they shall keep an accurate journal of their proceedings to be laid before Congress:
          and that in these journals shall be entered the yeas and nays of the members when any one of them shall have desired it before the question be put.
        